

117 HJ 5 IH: Proposing an amendment to the Constitution of the United States protecting the right of citizens to vote.
U.S. House of Representatives
2021-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA117th CONGRESS1st SessionH. J. RES. 5IN THE HOUSE OF REPRESENTATIVESJanuary 4, 2021Mr. Cooper submitted the following joint resolution; which was referred to the Committee on the JudiciaryJOINT RESOLUTIONProposing an amendment to the Constitution of the United States protecting the right of citizens to vote.That the following article is proposed as an amendment to the Constitution of the United States, which shall be valid to all intents and purposes as part of the Constitution when ratified by the legislatures of three-fourths of the several States within seven years after the date of its submission for ratification: —1.The right of a citizen of the United States, who is 18 years of age or older, to vote, shall not be denied or abridged by the United States or by any State, unless, at the time of an election, such citizen is serving a sentence of imprisonment for a felony in a correctional facility.2.The Congress shall have power to enforce this article by appropriate legislation..